SANDSTROM, Justice.
The facts in this case are essentially the same as those in Surerus v. Matuska, 548 N.W.2d 384 (N.D.1996). In this case, decided before Surerus, the district court declined to impute income to Jeffrey Jacobson as we concluded is required for incarcerated persons under the child support guidelines.
We reverse and remand for the district court to apply to this case the guidelines as explained by Surerus.
Because the appellant included in the appendix material not in the record, we decline to award costs on appeal. See N.D.RApp.P. 30; N.D.RAppJP. 13; see also Schroeder v. Praska, 512 N.W.2d 667, 668 (N.D.1994) (awarding double costs for a violation of N.D.RApp.P. 30(b)).
VANDE WALLE, C.J., and NEUMANN, MARING and MESCHKE, JJ., concur.